Name: 2004/404/EC,Euratom: Council Decision of 19 April 2004 amending Articles 16 and 17 of the Protocol on the Statute of the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  European Union law
 Date Published: 2004-04-29; 2006-10-26

 Avis juridique important|32004D04042004/404/EC,Euratom: Council Decision of 19 April 2004 amending Articles 16 and 17 of the Protocol on the Statute of the Court of Justice Official Journal L 132 , 29/04/2004 P. 0001 - 0001Council Decisionof 19 April 2004amending Articles 16 and 17 of the Protocol on the Statute of the Court of Justice(2004/404/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 245 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 160 thereof,Having regard to the request of the Court of Justice of 14 November 2003,Having regard to the opinion of the European Parliament of 30 March 2004,Having regard to the opinion of the Commission of 16 March 2004,Whereas:(1) With the entry into force of the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union(1), the number of Judges comprising the Court of Justice will rise from 15 to 25, in accordance with the first paragraph of Article 221 of the Treaty establishing the European Community and with the first paragraph of Article 137 of the Treaty establishing the European Atomic Energy Community.(2) As a result, it is necessary to adjust the number of Judges forming the Grand Chamber.(3) Furthermore, it is necessary to adjust the quorum required for decisions of the Court sitting in full Court,HAS DECIDED AS FOLLOWS:Article 1The Protocol on the Statute of the Court of Justice is hereby amended as follows:1. in the second paragraph of Article 16, "11" shall be replaced by "13";2. in the fourth paragraph of Article 17, "11" shall be replaced by "15".Article 2This Decision shall take effect on the entry into force of the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union.Done at Brussels, 19 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 236, 23.9.2003, p. 17.